TUCKETT, Justice:
The defendant was found guilty of attempted second-degree burglary, and from the verdict and the judgment of the court sentencing the defendant to a term in the Utah State Prison he has appealed. The sole basis of the defendant’s appeal is that the trial court failed to furnish him without cost copies of minute entries and a transcript of the proceedings of his trial. The record belies defendant’s contention in that it shows that the court below did in fact make an order directing the clerk to furnish the defendant a true and complete copy of the documents, minute entries and a transcript of the proceedings without cost to the defendant. The record also shows that the defendant was notified that the transcript filed in this court would be made available to him for the purpose of aiding him in this appeal.
*311It appears that the defendant’s contentions before this court are without merit and the verdict and judgment of the court below are affirmed.
CALLISTER, C. J., and HENRIOD, ELLETT and CROCKETT, JJ, concur.